Conformed Copy

EXHIBIT A

 

DEBENTURE

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION
REQUIREMENTS THEREOF OR EXEMPTION THEREFROM.

No. __

$_____________

EYE CARE INTERNATIONAL, INC.

CONVERTIBLE DEBENTURE DUE [__________ ____, 2008]

[THIRD ANNIVERSARY OF FINAL CLOSING DATE]

Date of Issuance: March 28, 2005

 

FOR VALUE RECEIVED, EYE CARE INTERNATIONAL, INC., a corporation organized and
existing under the laws of the State of Delaware (the "Company"), hereby
promises to pay to [________________], having its address at
[_________________________________________] or its assigns (the "Holder" and
together with the other holders of Debentures issued pursuant to the Securities
Purchase Agreement (as defined below), the "Holders"), the principal sum of
[SPELL-OUT NUMBER] and 00/100 Dollars ($_______________) on [__________ ____,
2008] (the "Maturity Date") and to pay simple interest on the principal sum
outstanding from time to time in arrears (i) upon conversion as provided herein
or (ii) on the Maturity Date, at the rate of 6% per annum. Interest shall
commence to accrue on this Debenture on the first such business day to occur
after the date hereof and shall continue on a daily basis until payment in full
of the principal sum has been made or duly provided for or until the full
outstanding amount of this Debenture has been converted in accordance with the
provisions hereof. The Company has the option to redeem this Debenture prior to
the Maturity Date pursuant to Section 2(b). All unpaid principal and interest
due and payable on the Maturity Date shall be paid in the form of Class A Common
Stock of the Company, par value $0.001 per share ("Common Stock") pursuant to
Section 3. The Holder has the option to cause any outstanding principal and
interest on this Debenture to be converted into Common Stock at any time prior
to the Redemption Date (as defined below) or the Maturity Date pursuant to
Section 2(a).

This Debenture is the Debenture referred to in the Securities Purchase Agreement
(the "Securities Purchase Agreement") dated March 28, 2005, between the Company
and the Holder, is subject to the provisions of the Securities Purchase
Agreement and further is subject to the following additional provisions:

 

 

A-1

 


--------------------------------------------------------------------------------



 

 

1.    This Debenture has been issued subject to investment representations of
the original purchaser hereof and may be transferred or exchanged only (a) with
the Company’s prior written consent, which consent the Company may grant or
withhold, in its sole discretion, and (b) in compliance with the Securities Act
and other applicable state and foreign securities laws. In the event of any
proposed transfer of this Debenture to which the Company has granted its
consent, the Company may require, prior to issuance of a new Debenture in the
name of such other person, that it receive reasonable transfer documentation
including legal opinions that the issuance of the Debenture in such other name
does not and will not cause a violation of the Securities Act or any applicable
state or foreign securities laws. Prior to due presentment for transfer of this
Debenture to which the Company has consented, the Company and any agent of the
Company may treat the person in whose name this Debenture is duly registered on
the Company's Debenture Register as the owner hereof for the purpose of
receiving payment as herein provided and for all other purposes, whether or not
this Debenture be overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.

2.

Conversion at Holder’s Option; Redemption at Company’s Option.

a.          The Holder is entitled to, at any time or from time to time, convert
the Conversion Amount into shares of Common Stock, at a conversion price for
each share of Common Stock (the “Conversion Price") equal to 75% of the lowest
closing bid price per share (as reported by Bloomberg, LP) of the Company's
Common Stock for the twenty (20) Trading Days immediately preceding the date of
conversion. Notwithstanding the foregoing, the Holder shall not be entitled to
convert any part of this Debenture as to which the Company has previously issued
to the Holder a Redemption Notice in accordance with Section 2(b). The
Conversion Price will be adjusted as provided in Section 6. For purposes of this
Debenture, the following terms have the meanings indicated below:

(i)          “Conversion Amount” shall mean the sum of (A) all or any portion of
the outstanding principal amount of this Debenture, as designated by the Holder
upon exercise of its right of conversion and (B) all interest that has accrued
on the portion of the principal amount that has been designated for payment
pursuant to (A).

(ii)         “Market Price of the Common Stock” means (x) the closing bid price
of the Common Stock for the period indicated in the relevant provision hereof
(unless a different relevant period is specified in the relevant provision), as
reported by Bloomberg, LP or, if not so reported, as reported on the
over-the-counter market or (y) if the Common Stock is listed on a stock
exchange, the closing price on such exchange, as reported in The Wall Street
Journal.

(iii)        “Trading Day” shall mean any day on which the New York Stock
Exchange is open for business.

Conversion shall be effectuated by surrendering the Debentures to be converted
to the Company’s Transfer Agent, American Stock Transfer & Trust Company, of New
York, New York, at such Transfer Agent’s then-current address, accompanied by or
preceded by facsimile or other delivery to the Company of the form of conversion
notice attached hereto as Exhibit A, executed by the Holder of the Debenture
evidencing such Holder's intention to convert this Debenture or a specified
portion hereof, and accompanied, if required by the Company, by proper
assignment hereof in blank. No fractional shares of Common Stock or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be

 

A-2

 


--------------------------------------------------------------------------------



 

rounded to the nearest whole share. The date on which notice of conversion is
given (the "Conversion Date") shall be deemed to be the date on which the
Company receives by fax or by mail the conversion notice (“Notice of
Conversion”), substantially in the form annexed hereto as Exhibit A, duly
executed, to the Company; provided that the Holder shall deliver to the
Company's Transfer Agent or the Company the original Debentures being converted
within five (5) business days thereafter (and if not so delivered within such
time, the Conversion Date shall be the date on which the later of the Notice of
Conversion and the original Debentures being converted is received by the
Company). Facsimile delivery of the Notice of Conversion shall be accepted by
the Company at facsimile number 813-289-5553, ATTN: Corporate Secretary. Except
as otherwise provided certificates representing Common Stock upon conversion
will be delivered within five (5) business days from the date of delivery of the
Notice of Conversion.

b.          The Company may at its option call for redemption all or part of the
Debentures prior to the Maturity Date, as follows:

(i)

The Debentures called for redemption shall be redeemable for an amount (the
“Redemption Price”) equal to (x) if this Debenture is called for redemption
prior to the date which is six months from the Issuance Date set forth on the
first page of this Debenture (the “Issuance Date”), 120%, if this Debenture is
called for redemption on or after the date that is six months after the Issuance
Date but prior to the first anniversary of the issuance date, 125%, and if this
Debenture is called for redemption on or after the date that is the first
anniversary of the Issuance Date, 131%, in either case of the principal amount
called for redemption, plus (y) interest accrued through the day immediately
preceding the date of redemption (the “Redemption Date”).

(ii)

If fewer than all outstanding Debentures are to be redeemed, then all Debentures
shall be partially redeemed on a pro rata basis.

(iii)

Prior to the Redemption Date, the Company shall deposit into escrow an amount
sufficient for the payment of the aggregate Redemption Price of the Debentures
being called for redemption and shall make such funds available on and after the
Redemption Date for payment to the Holders who present their Debentures and
otherwise comply with the Company’s instructions contained in the Redemption
Notice (as defined below).

(iv)

On the Redemption Date, the Company shall cause the Holders whose Debentures
have been presented for redemption to be issued payment of the Redemption Price.
In the case of a partial redemption, the Company shall also issue new Debentures
to the Holders for the principal amount remaining outstanding after the
Redemption Date promptly after the Holders’ presentation of the Debentures
called for redemption.

(v)

Not less than ten (10) days prior to the Redemption Date, the Company shall
issue a notice (the “Redemption Notice”) to each Holder setting forth the
following:

1.        

the Redemption Date;

 

2.        

the Redemption Price;

 

3.        

the aggregate principal amount of the Debentures being called for

 

A-3

 


--------------------------------------------------------------------------------



 

 

  redemption;

4.        

a statement instructing the Holders to surrender their Debentures for redemption
and payment of the Redemption Price, including the name and address of the
Company or, if applicable, the paying agent of the Company, where Debentures are
to be surrendered for redemption;

5.        

a statement advising the Holders that (x) interest will cease to accrue on the
Debentures (or, in the case of a partial redemption, that portion of the
Debentures being called for redemption) as of the Redemption Date, and (y) that
the Debentures (or, in the case of a partial redemption, that portion of the
Debentures being called for redemption) as of the Redemption Date will cease to
be convertible into Common Stock as of the Redemption Date; and

6.        

in the case of a partial redemption, a statement advising the Holders that after
the Redemption Date a substitute Debenture will be issued by the Company after
deduction the portion thereof called for redemption, at no cost to the Holder.

3.    Unless demand has otherwise been made in writing for payment in cash by
the Holder, any Debentures not previously received for conversion as of the
Maturity Date shall be deemed to have been surrendered for conversion, without
further action of any kind by the Company or any of its agents, employees or
representatives, as of the Maturity Date at the Conversion Price applicable on
the Maturity Date (“Mandatory Conversion”).

4.    No provision of this Debenture shall alter or impair the obligation of the
Company, which is absolute and unconditional to Convert this Debenture into
Common Stock, at the time, place, and rate herein prescribed. This Debenture is
a direct obligation of the Company.

5.    If the Company (a) merges or consolidates with another corporation or
after business entity and the Company is not the surviving entity or (b) sells
or transfers all or substantially all of its assets to another person and the
holders of the Common Stock are entitled to receive stock, securities or
property in respect of or in exchange for Common Stock, then as a condition of
such merger, consolidation, sale or transfer, the Company and any such
successor, purchaser or transferee will agree that this Debenture may thereafter
be converted on the terms and subject to the conditions set forth above into the
kind and amount of stock, securities or property receivable upon such merger,
consolidation, sale or transfer by a holder of the number of shares of Common
Stock into which this Debenture might have been converted immediately before
such merger, consolidation, sale or transfer, subject to adjustments which shall
be as nearly equivalent as may be practicable. In the event of any (i) proposed
merger or consolidation where the Company is not the surviving entity or (ii)
sale or transfer of all or substantially all of the assets of the Company (in
either such case, a "Sale"), the Holder shall have the right to convert by
delivering a Notice of Conversion to the Company within fifteen (15) days of
receipt of notice of such Sale from the Company.

6.    If, at any time while any portion of this Debenture remains outstanding,
the Company effectuates a stock split or reverse stock split of its Common Stock
or issues a dividend on its Common Stock consisting of shares of Common Stock or
otherwise recapitalizes its Common Stock, the Conversion Price shall be
equitably adjusted to reflect such action. By way of

 

A-4

 


--------------------------------------------------------------------------------



 

illustration, and not in limitation, of the foregoing (i) if the Company
effectuates a 2:1 split of its Common Stock, thereafter, with respect to any
conversion for which the Company issues the shares after the record date of such
split, the Conversion Price shall be deemed to be one-half of what it had been
calculated to be immediately prior to such split; (ii) if the Company
effectuates a 1:10 reverse split of its Common Stock, thereafter, with respect
to any conversion for which the Company issues the shares after the record date
of such reverse split, the Conversion Price shall be deemed to be the amount of
such Conversion Price calculated immediately prior to the record date multiplied
by 10; and (iii) if the Company declares a stock dividend of one share of Common
Stock for every 10 shares outstanding, thereafter, with respect to any
conversion for which the Company issues the shares after the record date of such
dividend, the Conversion Price shall be deemed to be the amount of such
Conversion Price calculated immediately prior to such record date multiplied by
a fraction, of which the numerator is the number of shares for which a dividend
share will be issued and the denominator is such number of shares plus the
dividend share(s) issuable or issued thereon.

7.    All payments contemplated hereby to be made “in cash” shall be made by
wire transfer of immediately available funds in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts. All payments of cash and each delivery of shares of
Common Stock issuable to the Holder as contemplated hereby shall be made to the
Holder to an account designated by the Holder to the Company and if the Holder
has not designated any such accounts at the address last appearing on the
Debenture Register of the Company as designated in writing by the Holder from
time to time; except that the Holder may designate, by notice to the Company, a
different delivery address for any one or more specific payments or deliveries.

8.    The Holder of the Debenture, by acceptance hereof, agrees that this
Debenture is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Debenture or the Shares of Common Stock
issuable upon conversion thereof except in compliance with the terms of the
Securities Purchase Agreement and the Registration Rights Agreement and under
circumstances which will not result in a violation of the Securities Act or any
applicable state Blue Sky or foreign laws or similar laws relating to the sale
of securities.

9.    This Debenture shall be governed by and construed in accordance with the
laws of the State of New York. Each of the parties consents to the jurisdiction
of the federal courts whose districts encompass any part of the City of New York
or the state courts of the State of New York sitting in the City and County of
New York in connection with any dispute arising under this Agreement and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non coveniens, to the bringing of any such proceeding
in such jurisdictions. To the extent determined by such court, the Company shall
reimburse the Holder for any reasonable legal fees and disbursements incurred by
the Holder in enforcement of or protection of any of its rights under this
Debenture or the Securities Purchase Agreement.

10.

The following shall constitute an "Event of Default":

a.          The Company fails (i) in the payment of principal or interest on
this Debenture as required to be paid in cash hereunder or (ii) in the issuance
of shares of Common Stock upon Conversion pursuant to Section 2 and, in either
case, the same shall continue for a period of (5) days or; or

 

A-5

 


--------------------------------------------------------------------------------



 

 

b.          Any of the representations or warranties made by the Company herein,
in the Securities Purchase Agreement, the Registration Rights Agreement, dated
as of March 28, 2005 between the Company and the Investors therein (the
"Registration Rights Agreement"), or in any certificate or financial or other
written statements heretofore or hereafter furnished by the Company in
connection with the execution and delivery of this Debenture or the Securities
Purchase Agreement shall be false or misleading (including without limitation by
way of the misstatement of a material fact or the omission of a material fact)
in any material respect at the time made; or

c.          The Company fails to issue shares of Common Stock to the Holder or
to cause its Transfer Agent to issue shares of Common Stock upon exercise by the
Holder of the conversion rights of the Holder in accordance with the terms of
this Debenture, fails to transfer or to cause its Transfer Agent to transfer any
certificate for shares of Common Stock issued to the Holder upon conversion of
this Debenture and when required by this Debenture or the Registration Rights
Agreement, and such transfer is otherwise lawful, or fails to remove any
restrictive legend or to cause its Transfer Agent to transfer any certificate or
any shares of Common Stock issued to the Holder upon conversion of this
Debenture as and when required by this Debenture, the Agreement or the
Registration Rights Agreement and such legend removal is otherwise lawful, and
any such failure shall continue uncured for five (5) business days after written
notice from the Holder of such failure; or

d.          The Company shall fail to perform or observe, in any material
respect, any other covenant, term, provision, condition, agreement or obligation
of the Debenture and, except the case of Section 5, such failure shall continue
uncured for a period of thirty (30) days after written notice from the holder of
such failure. The Company shall fail to perform or observe, in any material
respect, any covenant, term, provision, condition, agreement or obligation of
the Company under the Securities Purchase Agreement or the Registration Rights
Agreement and such failure shall continue uncured for a period of thirty (30)
days after written notice from the Holder of such failure; or

e.          The Company shall (1) admit in writing its inability to pay its
debts generally as they mature; (2) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; or (3) apply for or
consent to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; or

f.           A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

g.          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within sixty (60) days thereafter; or

h.          Any final money judgment, writ or warrant of attachment, or similar
process (including an arbitral determination), not subject to appeal, in excess
of Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded

 

A-6

 


--------------------------------------------------------------------------------



 

or unstayed for a period of sixty (60) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

i.           Bankruptcy, reorganization, insolvency or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Company and, if
instituted against the Company, shall not be dismissed within sixty (60) days
after such institution or the Company shall by any action or answer approve of,
consent to, or acquiesce in any such proceedings or admit the material
allegations of, or default in answering a petition filed in any such proceeding;
or

j.           The issuance of an order, ruling, finding or similar adverse
determination by the Securities and Exchange Commission, the Secretary of State
of the State of Delaware, the National Association of Securities Dealers, Inc.
or any other securities regulatory body having proper jurisdiction that the
Company and/or any of its past or present (as of the date hereof or any
subsequent date) directors or officers have committed a material violation of
applicable securities laws or regulations, provided that, in the case of an
action pertaining to any person who is not a present director or officer but
rather who is a past director or officer, such action shall not constitute an
Event of Default if it does not (i) impair the Holder’s rights under the
Securities or result in a suspension, stop order or similar action with respect
to the Registration Statement (as defined in the Registration Rights Agreement),
(ii) result in the delisting or suspension of trading of the Shares on the OTC
Bulletin Board or other stock exchange on which the Shares are listed for
quotation or trading, and (iii) have a Material Adverse Effect on the Company,
taking into account, among other things, coverage available to the Company under
its directors and officers liability insurance and other insurance policies in
favor of the Company.

k.          The Company shall have its Common Stock suspended or delisted from
an exchange for a period in excess of five (5) trading days.

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by a majority in interest of
the Holders of the Debentures (which waiver shall not be deemed to be a waiver
of any subsequent default) at the option of a majority in interest of the
Holders and in the discretion of a majority in interest of the Holders, the
Holder may at its option and discretion declare this Debenture, together with
all accrued and unpaid interest (the “Acceleration Amount”), to be immediately
due and payable, without presentment, demand, protest or notice of any kinds,
all of which are hereby expressly waived, anything herein or in any note or
other instruments contained to the contrary notwithstanding. Notwithstanding the
foregoing, in the case of a default under Section 10(a)(ii) arising from a
Conversion at the option of the Holder under Section 2(a), the Acceleration
Amount shall be 131% of the principal plus accrued and unpaid interest. The
Company expressly acknowledges and agrees that the Acceleration Amount as so
increased in the event of a default under Section 10(a)(ii) is reasonable and
appropriate due to the inability to define the financial hardship that the
Company’s default would impose on the Holders. A majority in interest of the
Holders may immediately enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law.

11.        Nothing contained in this Debenture shall be construed as conferring
upon the Holder the right to vote or to receive dividends or to consent or
receive notice as a shareholder in respect

 

A-7

 


--------------------------------------------------------------------------------



 

of any meeting of shareholders or any rights whatsoever as a shareholder of the
Company, unless and to the extent converted in accordance with the terms hereof.

12.        This Debenture may be amended only by the written consent of the
parties hereto. Notwithstanding the foregoing, the principal amount of this
Debenture shall automatically be reduced by any and all Conversion Amounts (to
the extent that the same relate to principal hereof). In the absence of manifest
error, the outstanding principal amount of the Debenture on the Company’s book
and records shall be the correct amount.

13.        No waivers or consents in regard to any provision of this Debenture
may be given other than by an instrument in writing signed by the Holder.

[Signature page follows]



 

A-8

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
an officer thereunto duly authorized.

EYE CARE INTERNATIONAL, INC.

 

By: /s/ Clark A. Marcus

Clark A. Marcus

 

President and Chief Executive Officer



 

A-9

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Debenture)

The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of the above Debenture No. ___ into Shares of Class A Common
Stock of EYE CARE INTERNATIONAL, INC. (the "Company") according to the
conditions hereof, as of the date written below. After giving effect to the
conversion requested hereby, the outstanding principal amount of such debenture
is $ ____________________ subject to confirmation by the Company endorsed below.

 

Conversion Date*

--------------------------------------------------------------------------------

Applicable Conversion Price

--------------------------------------------------------------------------------

 

Signature

--------------------------------------------------------------------------------

[Name]

Address:

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



* This original Debenture must be received by the Company or its Transfer Agent
by the fifth business date following the Conversion Date.

The Company hereby confirms that $ ___________ in principal amount is
outstanding under the above Debenture after giving effect to the conversion
requested hereby.

 

EYE CARE INTERNATIONAL, INC.

 

By:_______________________________________

__________________________________________

(Print Name)

__________________________________________

(Title)

 

A-10

 


--------------------------------------------------------------------------------